DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, Line 10, “pressing , said cellulose blank” should read “pressing said cellulose blank”.  
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “pressing said cellulose blank by means of said forming mould” in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nybom et al (WO2002042070).
Regarding Claim 1, Nybom teaches a method of manufacturing a cellulose product having a flat or non-flat product shape by a pressure moulding apparatus (Abstract) comprising a forming mould (Figs. 1-7- compression moulding station 13), the forming mould having a forming surface defining said product shape (Figs. 1-7- compression moulding station 13), comprising the steps of: 

heating said cellulose blank to a forming temperature in the range of 100°C to 200°C (Page 16, Line 31- Page 17, Line 7- discussing the heating device placed before station 13; mould part 21 is electrically heated and controllable between 60 and 300°C); and 
pressing, said cellulose blank by means of said forming mould with a forming pressure acting on the cellulose blank across said forming surface (Fig. 5, Page 10, Lines 25-30- air pressure is applied to the cavity; Page 17, Lines 24-25- final pressing effected by female and male tools 90 and 91), 
characterized in that the forming pressure is an isostatic pressure (Page 14, Lines 6-10- discussing the equalized pressure across the layer), the method further comprises the steps of: 
controlling a fluid to exert an isostatic pressure on said cellulose blank via said fluid impermeable membrane (Page 8, Lines 9-21- the foil is displaced into the cavity by air or gas under a positive pressure; Page 14, Lines 6-10- discussing the equalized pressure across the layer), wherein said membrane becomes fixed to said cellulose blank during pressing (Page 15, Lines 14-18- the final product is a composite of a fibrous frame with the foil portion acting as a barrier); and 
providing a new membrane to the forming mould following said step of pressing (Fig. 1- foil 7 is provided by roll 8 and fed towards the mold; Page 12, Lines 18-28).
Nybom is silent as to the exact forming pressure being in the range of 1 MPa to 100 MPa, however, this is a result-effective variable modifying degree of compression of the product (Page 8, Lines 22-27) and Nybom teaches the degree of compression is adjustable to ensure the product is at least strong enough to be transported to subsequent machining (Page 8, Lines 22-27).  Since applicants did not provide any criticality regarding the recited parameter, one skilled in the art would have found 
Regarding Claim 2, Nybom further teaches said cellulose blank contains less than 25 weight percent water (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8%).
Regarding Claim 3, Nybom further teaches said cellulose blank comprises wood pulp (Page 15, Lines 14-18- the pulp is wood fibrous material).
Regarding Claim 4, Nybom further teaches said step of heating at least partly takes place before said step of pressing (Page 16, Line 31- Page 17, Line 7- the heating device preheats the foil and fiber before compression molding station 13).
Regarding Claim 5, Nybom further teaches the forming mould comprises a forming mould part (Figs. 2-7- upper and lower mould part 21) and pressure mould part (Fig. 5, Page 10, Lines 25-30- air pressure is applied to the cavity; Page 17, Lines 24-25- final pressing effected by female and male tools 90 and 91) and at least one of said forming mould part and pressure mould part is heated before said step of pressing (Page 16, Line 31- Page 17, Line 7- mould part 21 is electrically heated and controllable between 60 and 300°C).
Regarding Claim 6, Nybom further teaches said cellulose blank comprises said membrane on a side of said cellulose blank facing away from said forming mould (Figs. 2-7- film 7a is on the opposite face of the black as upper mould part 21).
Regarding Claim 11, the claim is recited as a product-by-process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of 
Regarding Claim 12, Nybom further teaches said cellulose blank contains less than 15 weight percent water (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8%).
Regarding Claim 13, Nybom further teaches said cellulose blank comprises at least 90 weight percent wood pulp (Page 11, Lines 19-20- the pulp material contains a moisture percentage of around 6-8% (thus 92-94% pulp)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.K./Examiner, Art Unit 1748      

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                                          4/20/21